DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Amendments to the Drawings filed 18 January 2021 are accepted and entered.
The drawings are still objected to because:
It is not labeled as a prior art figure and the Specification does not clarify whether Figure 3 is an embodiment of the claimed invention 
If Fig 3 is an embodiment of the current invention, the Drawings are further objected to because Fig 3 does not share any reference numerals with Figs 4A-6B and the structures of Fig 3 and Figs 4A-6B are not reconcilable.
That is, Figs 4A-6B require a nozzle plate 100 comprising a disc with the nozzle fitting holes 100a and an annular wall (with protrusions or guide holes) extending axially downstream from the disc, and an outer cap 200 coupled to, and surrounding, the annular wall of the nozzle plate; the upstream end of the nozzle plate being adjacent to the upstream end of the outer cap. However, in Fig 3, only “a solid cylindrical member [that] is a nozzle tube 13” comprises nozzle-fitting holes for “the plurality of fuel nozzles 18. Nozzle tube 13 does not comprise a disc with an annular wall extending downstream from the disc, and an upstream end of the nozzle tube is far displace upstream from an upstream end of the liner 31, which is the only annular body that is coupled to, and surrounds the nozzle tube 13.  
These discrepancies result in ambiguity: 
It is unclear whether the nozzle cap and outer cap of Figs 4A-6B are replacing the solid cylindrical nozzle tube, or whether they are additional features to be added to Fig 3.
It is unclear whether nozzle tube 13 is the same as nozzle cap or outer cap structures
It is unclear whether the outer cap is the liner 31, or a separate and different structure (this is specifically relevant to Claim 8 as discussed below)  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer cap that defines the interior space of the combustor” in claim 8 must be shown or the feature(s) canceled from the claim(s).  
Figs 4A-6B do not depict the interior of the combustor. Only Figs 2-3 depict the interior of the combustor. However, neither Figs 2-3 depict the outer cap 200. Fig 3 only shows liner 31 and nozzle tube 13 defining an interior space of the combustor and liner 31 does not exhibit all the claimed structural features of the outer cap 200. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Amendments to the Specification filed 18 January 2021 are accepted and entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aicholtz 6334298.
Regarding Claim 8, Aicholtz teaches a combustor (10, 12) of a gas turbine (Col.2 l.50), the combustor comprising: 

    PNG
    media_image1.png
    770
    986
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    844
    890
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    506
    651
    media_image3.png
    Greyscale

an outer cap (including 30 and 16) that defines the interior space of the combustor and has an annular shape formed to surround the nozzle plate (Fig 1), the outer cap configured to be coupled with the nozzle plate by inserting the nozzle plate into the outer cap in the first direction (Figs 1 and 5-6); 

    PNG
    media_image4.png
    513
    1038
    media_image4.png
    Greyscale

a plurality of protrusions (52 with 82) radially protruding outward from the annular wall of the nozzle plate (Figs 1-3 and 5), the plurality of protrusions arranged in a circumferential direction of the nozzle plate (Figs 3, 5) and disposed a predetermined distance (D, Fig 3 below) from an axial end of the nozzle plate (Figs 2-3); and 

    PNG
    media_image5.png
    706
    911
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    308
    928
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Pidcock 10295189, and further under 35 U.S.C. 103 as obvious over Pidcock in view of Dubell 5758503.
Regarding claim 8, Pidcock teaches a combustor (15) of a gas turbine (10), the combustor comprising: 

    PNG
    media_image7.png
    826
    1064
    media_image7.png
    Greyscale

a nozzle plate (58) formed to accommodate an arrangement of fuel injection nozzles (64; Figs 3, 5, 7, 9, 11), the nozzle plate including a disc (58 forms a disc about the gas turbine axis - annularly) and an annular wall (59) extending perpendicularly from an outer circumferential periphery of the disc (Figs 3, 5, 7, 9, 11) in a first direction toward an interior space of the combustor for receiving the fuel injection nozzles (Figs 2, 4, 6, 8, 10); 

    PNG
    media_image8.png
    719
    838
    media_image8.png
    Greyscale

an outer cap (50, 55) that defines the interior space of the combustor (Figs 2, 4, 6, 8, 10) and has an annular shape Figs 2, 4, 6, 8, 10) formed to surround the nozzle plate (Figs 2, 4, 6, 8, 10), the outer cap configured to be coupled with the nozzle plate by inserting the nozzle plate into the outer cap in the first direction (Figs 2, 4, 6, 8, 10); 

    PNG
    media_image9.png
    839
    1126
    media_image9.png
    Greyscale

a plurality of protrusions (fasteners 96; note the claim does not require the protrusions to be part of the annular wall; fasteners 96 protrude radially inward and radially outward from the annular wall in the assembled combustor of Figs 2, 4, 6, 8, 10) radially protruding outward from the annular wall of the nozzle plate, the plurality of protrusions arranged in a circumferential direction of the nozzle plate and disposed a predetermined distance from an axial end of the nozzle plate (Figs 2, 4, 6, 8, 10); and 

    PNG
    media_image10.png
    644
    720
    media_image10.png
    Greyscale

a plurality of guide holes (in 55 for the fasteners) formed in an inner circumferential periphery of the outer cap (Figs 2, 4, 6, 8, 10) and arranged in a circumferential direction of the outer cap (Figs 2, 4, 6, 8, 10), the plurality of guide holes configured to be respectively engaged with the plurality of protrusions when the nozzle plate is coupled to the outer cap (Figs 2, 4, 6, 8, 10).
Additionally, Dubell teaches combustor fasteners (32, Figs 2-3), which are integrally formed with the radially inner component (12) of two combustor-components-to-be-fastened (12, 14) so as to form radially outward extending protrusions from the radially inner component that engage guide holes (required for passage of fastener 32 through 18) of the radially outer component (14, Figs 1-3). 

    PNG
    media_image11.png
    421
    1504
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    445
    995
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    787
    505
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fastener arrangement of Dubell for the fasteners of Pidcock in order to reduce weight, increase mechanical strength, reduce the number of parts, reduce the chance that fasteners will work free and cause foreign object damage in the engine, and reduce manufacturing and assembly costs (Dubell, Col.3 ll.6-47).

Potentially Allowable Subject Matter 
Claims 9 and 14-19
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 9 and 14, the prior art of record does not teach render obvious, in combination with the other limitations of the claim(s): “the [first and/or second] linear recess[(es) has/having] a width that is not larger than a width of [a] corresponding second protrusion…[thus] enabling the corresponding second protrusion to be press-fitted into and press-moved through the linear recess[(es)]”. 

Response to Arguments 
Applicant’s arguments filed 18 January 2021 were carefully considered and addressed in the rejections above at the relevant locations, but they are not persuasive and/or are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. 
In summary: 
Applicant asserts that defining a structural relationship between Figs 4A-6B and Fig 3 “is unnecessary and is immaterial to the scope of the claims. 
However, as discussed with further clarity in the Drawing Objections above, without the structural relationship between Figs 4A-6B and Fig 3, the nature of the invention is unclear, as well as the claimed subject matter. The Specification is not clear whether Fig 3 is prior art or an embodiment of the invention. If Fig 3 is prior art, then it needs to be labeled --Prior Art--. If it is an embodiment of the invention, it is unclear how the features in Figs 4A-6B would be incorporated into such a combustor. Because the Drawings are part of the basis for 112(a) support of claimed subject matter, clarity of the Drawings is essential for understanding and properly examining the claims. In this case, for example, claim 8
Applicant asserts that Aicholtz does not teach the claimed invention because “the tabs 82 are not “disposed a predetermined distance from an axial end of the nozzle plate”; see Fig 6A).
However, Fig 3 annotated with distance “D” in rejection of claim 8 above shows the distance between the protrusions (tabs 82) and the axial end of the nozzle plate.
In any case, the claim is further rejected under 35 USC 102 over Pidcock and under 35 USC 103 over Pidcock in view of Dubell.
Applicant asserts that Aicholtz does not teach the claimed invention because the “intermediate and transitional state of coupling during assembly per Aicholtz is not a coupled state according to the coupling structure of the present disclosure”.
However, the claims do not defined what “coupled” means (Specification provides no Special Definition) and engagement such that circumferential rotation is limited is considered coupling).
In any case, the claim is further rejected under 35 USC 102 over Pidcock and under 35 USC 103 over Pidcock in view of Dubell.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE SEBASCO CHENG/                                                /GERALD L SUNG/                                                                                                       Primary Examiner, Art Unit 3741                                                                                 Examiner, Art Unit 3741